Citation Nr: 1033775	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-22 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1972 to November 1975.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2007 rating 
decision of the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran requested a 
Travel Board hearing; he failed to appear for such hearing 
scheduled in June 2010.
 The Veteran's claims file is now in the jurisdiction of the 
Boise, Idaho RO.     

The Board finds that a brief explanation of the procedural 
history in this matter is in order to clarify the issue on 
appeal.  In May 2006 the Veteran filed claims of service 
connection for PTSD and Major Depression.  In A December 2006 
rating decision the RO separately adjudicated (and denied) such 
claims.  A May 2007 rating decision considered additional 
evidence received and confirmed and continued the denials.  In 
October 2007 the Veteran filed a notice of disagreement (NOD), 
noting his disagreement with the decision "denying service 
connection for Post Traumatic Stress Disorder."  The RO found 
(and the Board agrees) that the Veteran's NOD limited his appeal 
to the matter of service connection for PTSD.  The matter of 
service connection for Major Depression is not before the Board; 
this case is distinguished from Clemons v. Shinseki, 23 Vet. App. 
1 (2009); and the issue has been characterized accordingly. 


FINDING OF FACT

The Veteran is not shown to have engaged in combat; his alleged 
stressor events in service are not combat or terrorist activity 
related, and there is no credible supporting evidence that a 
claimed in-service stressor occurred; any recorded diagnosis of 
PTSD is not based on a stressor event corroborated by credible 
supporting evidence. 





CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
A June 2006 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  It 
also informed the Veteran of disability rating and effective date 
criteria.  He has had ample opportunity to respond/supplement the 
record and has not alleged that notice in this case was less than 
adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  As there is no corroborating evidence of an 
alleged in service stressor to which the Veteran's diagnosis of 
PTSD could be linked, a VA examination is not warranted.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link, 
or causal nexus, between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the veteran's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997). 

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 
2010) (correcting effective and applicability dates).  The 
revised rule provides:

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to any psychiatric disability. 

A June 2005 VA outpatient treatment record notes that the Veteran 
had symptoms of PTSD.  

A January 2006 VA outpatient treatment record notes a diagnosis 
of "PTSD?"

In a May 2006 stressor statement the Veteran described being 
attacked by two enlisted soldiers in a barracks in 1975 and 
another incident in 1975 when two tanks drove into a river and 
sank, and that he was unable to reach the scene in time to rescue 
any occupants.  

A November 2006 VA outpatient treatment record notes a diagnosis 
of PTSD with nightmares, mild depression, and delusional disorder 
(paranoid type). 

A November 2006 statement from the Veteran's friend S.R. advises 
that the Veteran had been living in her home and had displayed 
various psychiatric symptoms and distress. 

A December 2006 RO Memorandum makes a formal finding that the 
Veteran provided insufficient information to seek verification of 
his alleged stressors in service.  

A December 2006 statement from the Veteran describes 7 stressor 
events during service:  A soldier pointing a loaded M-16 at him; 
a tank gun firing within 150 yards of him; falling in a hole and 
almost being run over by a tank, seeing a sergeant crushed 
between two tanks; almost being stabbed by a soldier with a 
switchblade knife; being attacked by soldiers with screw drivers; 
and the deaths of fellow-soldiers by drowning in vehicles.   

A February 2007 VA outpatient treatment record notes ongoing 
treatment for PTSD.  

In a March 2007 letter the RO asked the Veteran to provide more 
detailed stressor information (to allow for verification of the 
alleged stressors). 

A May 2007 statement from the Veteran's ex-spouse C.E. notes that 
after he was discharged he was not the same (i.e. moody, 
depressed, and violent to everyone).  She added that he went 
through a period of alcohol and likely drug abuse, and was 
arrested numerous times.  

An October 2007 VA outpatient treatment record notes that the 
Veteran complained of worsening depression.  

A May 2008 letter from J.R.P., Ph.D. notes that he provided the 
Veteran with counseling services for interpersonal problems and 
depression arising from stressful events during his service in 
Germany.  He added that the Veteran had depressed and irritable 
mood, sleep problems, concentration and memory problems, loss of 
interest, and anhedonia.  The diagnoses were PTSD and Major 
Depression, recurrent, moderate.   

A July 2008 letter from B.S. notes that the Veteran worked for 
him as a handyman, and had difficulty working with other people 
(i.e. aggressive behavior, mood swings, and temper problems); he 
added that they discussed the Veteran's stressful events in 
Germany and that there were certain dangers and stresses inherent 
to being in the military.  

The Veteran claims he has PTSD as the result of multiple alleged 
stressor events (as noted above) that occurred while he was 
stationed in Germany.  The Veteran's military occupational 
specialty (MOS) was Armor Crewman.  Although he served during a 
period of war, he is not shown to have served in an area of 
combat or to have engaged in combat.  Accordingly, to 
substantiate his PTSD claim there must be credible supporting 
evidence corroborating his alleged stressor events in service.  
See Cohen, 10 Vet. App. at 128.  As the evidence of record does 
not establish that the Veteran served in a location that would 
involve "fear of hostile military or terrorist activity" (and 
such is not alleged), the relaxed evidentiary standards of 
38 C.F.R. § 3.304(f)(3) do not apply.  

The medical evidence of record shows a diagnosis of PTSD.  To 
substantiate his claim of service connection for such disability, 
the Veteran must further show that the diagnosis is based on a 
stressor event in service that is corroborated by credible 
supporting evidence.  

The Veteran's alleged in-service stressors are unverified as he 
has only provided non-specific information regarding the events.  
To date he has only provided a minimum of a one year date range, 
without adequate specificity of unit, location, or others 
involved to allow for stressor verification.  See December 2006 
Formal Finding on a lack of information required to verify 
stressors.  Notably, the U. S. Army and Joint Services Records 
Research Center (JSRRC) has advised they can only research 
stressful events if there are several items of specific 
information, including the Veteran's claim number and/or Social 
Security number, a two-month specific date range for when the 
stressful event occurred, the Veteran's unit of assignment during 
the stressful event, and the geographic location where the 
stressful event occurred.  In March 2007 the RO requested further 
specific information from the Veteran to allow for stressor 
verification.  He did not respond to such request and has not 
submitted any additional evidence that would provide 
corroboration for his alleged stressor events.  As there is no 
credible supporting evidence of an in-service stressor, the 
record is insufficient to establish that the Veteran has PTSD 
that is related to an in-service incident.  

The Board notes that a May 2008 letter from J.R.P., Ph.D. shows a 
diagnosis of PTSD.  However, this diagnosis is based on the 
Veteran's unsupported history of stressor events while stationed 
in Germany.  A medical opinion premised upon an unsubstantiated 
account is of no probative value and does not serve to verify the 
occurrence described.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (finding 
that an opinion by a mental health professional based on a 
postservice examination of the Veteran cannot be used to 
establish the occurrence of a stressor).  Without evidence that 
the Veteran engaged in combat or credible supporting evidence of 
an in-service stressor, even unequivocal medical evidence that a 
claimant has a diagnosis of PTSD is insufficient to establish 
that the PTSD is service-related, so as to substantiate a claim 
of service connection.  38 C.F.R. § 3.304(f).

In summary, the record does not show that the Veteran engaged in 
combat with the enemy and there is no credible supporting 
evidence of his alleged non-combat stressors.  Thus a threshold 
requirement for establishing service connection for PTSD is not 
met.

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied. 


ORDER

Service connection for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


